MEMORANDUM**
Harjinder Singh Dosanjh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his motion to reconsider the denial of his motion to reopen proceedings after an in absentia deportation order. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition for review.
We are not persuaded by Dosanjh’s contention that the IJ and BIA erred by assigning less weight to Dosanjh’s affidavit than to his counsel’s inapposite statements in court. The BIA considered the IJ’s reasons for doing so, and concluded that the IJ’s explanation was reasonable. See INS v. Rios-Pineda, 471 U.S. 444, 451-52, 105 S.Ct. 2098, 85 L.Ed.2d 452 (1985) (BIA’s discretionary denial of a motion to reopen of immigration proceedings may be reversed only if the BIA’s action was “unreasoned or arbitrary”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.